IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0326
                               Filed March 6, 2019


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RONALD DICKEY MASON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Peter A. Keller, Judge.



      Ronald Dickey Mason appeals following a hearing on his restitution.

AFFIRMED.



      Ronald D. Mason, Newton, pro se appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant Attorney

General, for appellee.



      Considered by Tabor, P.J., Bower, J., and Carr, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                           2


CARR, Senior Judge.

         Ronald Dickey Mason appeals following a hearing on his restitution. He

contends the district court erred in refusing to reduce the amount of restitution. We

review his claim for errors of law. See State v. Shears, 920 N.W.2d 527, 530 (Iowa

2018).

         In 2002, Mason pled guilty to one charge of conspiracy to manufacture a

controlled substance as a second or subsequent offender and was sentenced to a

prison term not to exceed forty years. Upon Mason’s transfer to prison one week

after sentencing, the Polk County Sheriff filed for reimbursement of fees for

Mason’s room and board pending his sentencing, which totaled $7009.50. On

January 17, 2003, the district court entered a plan of restitution ordering Mason to

pay $135 in surcharges and $7224.80 in court costs, which included the sheriff’s

room-and-board fees. The restitution plan of payment required Mason to pay

restitution in installments “of 20 percent of all institutional account credits.”

         In 2016, Mason filed a request for a restitution hearing. He sought to have

the sheriff’s fees for room and board removed from his restitution plan because the

district court did not order him to pay the fee at his original sentencing. He also

alleged the Iowa Department of Corrections improperly withheld monies from his

institutional account and sought to have his fines and restitution suspended due to

his financial status. Following a January 2017 hearing, the district court entered

an order denying Mason his requested relief.

         On appeal, Mason first contends the district court erred in determining the

sheriff’s fees for room and board were assessed in accordance with the law.

Although he concedes that Iowa Code section 356.7 (2001) allows the county
                                          3


sheriff to charge a person convicted of a criminal offense for room and board

provided while in custody, he argues section 910.3 requires that these costs must

be submitted to the court at the time of sentencing. Because the charges were

submitted after Mason was sentenced and the original sentencing order did not

include restitution for room and board charges, he claims the district court

improperly assessed him for the charges.

       Section 910.3 requires the clerk of court to prepare a statement of costs,

including correctional fees claimed by a sheriff pursuant to section 356.7, to be

“submitted to the court at the time of sentencing.” However, it also provides that

       [i]f the full amount of restitution cannot be determined at the time of
       sentencing, the court shall issue a temporary order determining a
       reasonable amount for restitution identified up to that time. At a later
       date as determined by the court, the court shall issue a permanent,
       supplemental order, setting the full amount of restitution.

Iowa Code § 910.3. Our supreme court has held that the time frames provided in

section 910.3 are “merely directory and not mandatory.” State v. Blakely, 534

N.W.2d 645, 648 (Iowa 1995). “Courts are permitted under section 910.3 to delay

entry of judgment for restitution when, for good cause, restitutionary sums are not

ascertainable at the time of sentencing.” State v. Blank, 570 N.W.2d 924, 926

(Iowa 1997). Because the room-and-board charges were not made available to

the court at the time of sentencing, it properly ordered Mason to pay the charges

in a supplemental order. Our conclusion on this point is fortified by Mason’s nearly

fourteen years of acquiescence in multiple restitution plans and restitution plans of

payment, all of which included the now-contested correctional fees.

       Mason next contends that the district court erred in determining the

restitution could be paid in installments with 20% of the funds from his inmate
                                          4


account.    Although he argues that only his prison pay can be deducted for

restitution, not other funds, our supreme court has rejected this claim. See State

v. Van Hoff, 528 N.W.2d 99, 100 (Iowa 1995) (“Implicit in our Walters decision was

our rejection of the claim . . . that only deductions from prison allowances are

permitted by statute.”); Walters v. Grossheim, 525 N.W.2d 830, 833 (Iowa 1994).

       Finally, Mason argues he is entitled to a reduction in the total amount of

restitution he is to pay because it creates a financial hardship for him and will

continue to do so in the future. He cites the length of his prison sentence and the

amount of fixed income he will receive upon release in relation to the cost of living.

However, in cases of long-term incarceration, an offender’s reasonable ability to

pay is appropriately determined based on the offender’s ability to pay current

installments, not on the offender’s ability to pay the total amount due. See State

v. Van Hoff, 415 N.W.2d 647, 649 (Iowa 1987).

       Mason has failed to demonstrate he lacks the reasonable ability to pay his

current restitution installments. If circumstances change, Mason may apply for a

change in the plan of payment. See Iowa Code § 910.7. However, the court

cannot consider the impact of possible future events on an offender’s ability to pay

the full restitution amount. See Van Hoff, 415 N.W.2d at 649 (stating future events

that may affect an offender’s ability to pay “are imponderables at the time of the

restitution order”).

       The district court properly denied Mason’s requested relief following the

restitution hearing. Accordingly, we affirm.

       AFFIRMED.